111 Huntington Ave., Boston, Massachusetts02199-7632 Phone 617-954-5000 June 5, 2014 VIA EDGAR United States Securities and Exchange Commission treet, N.E. Washington, DC20549 Re: MFSÒ Series Trust III (the “Trust”) (File Nos. 2-60491 and 811-2794) on behalf of MFSÒ Global High Yield Fund (formerly, MFS High Yield Opportunities Fund), MFSÒ High Income Fund, MFS High Yield Pooled Portfolio and MFSÒ Municipal High Income Fund (the “Funds”) Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, please accept this letter on behalf of the Trust as certification that the Prospectuses and Statement of Additional Information for the Funds do not differ from those contained in Post-Effective Amendment No. 56, (the "Amendment") to the Trust's Registration Statement on Form N-1A.The Amendment was filed electronically on May 29, 2014. Please call the undersigned at (617) 954-4340 or Nick Pirrotta at (617) 954- 5846 with any questions you may have. Very truly yours, SUSAN A. PEREIRA Susan A. Pereira Vice President & Senior Counsel SAP/bjn
